 Case 6:18-cv-01178-CEM-DCI Document 21 Filed 05/01/19 Page 1 of 2 PageID 89




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA

ELIZABETH GOLDSMITH,                          §
                                              §
               Plaintiff,                     §     Civil Action No. 6:18-CV-01178-CEM-DCI
                                              §
               v.                             §
                                              §
KEISER UNIVERSITY,                            §
                                              §
               Defendant.                     §
                                              §
                                              §


                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.


/s/ Justin C. Sorel                               /s/ Amy L. Bennecoff Ginsburg
  Justin C. Sorel, Esq.                             Amy L. Bennecoff Ginsburg, Esq.
  Cole, Scott & Kissane, PA                         Kimmel & Silverman, P.C.
  Esperante Building                                30 East Butler Pike
  222 Lakeview Ave Ste 120                          Ambler, PA 19002
  West Palm Beach, FL 33401-6146                    Phone: 215-540-8888
  Phone: 561-383-9229                               Fax: 877-788-2864
  Fax: 561/683-8977                                 Email: teamkimmel@creditlaw.com
  Email: justin.sorel@csklegal.com                  Attorney for Plaintiff
  Attorney for the Defendant
                                                   Date: May 1, 2019
 Date: May 1, 2019
 Case 6:18-cv-01178-CEM-DCI Document 21 Filed 05/01/19 Page 2 of 2 PageID 90




                              CERTIFICATE OF SERVICE

             I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Stipulation of Dismissal in the above-captioned matter, upon the following via

CM/ECF system:

Justin C. Sorel, Esq.
Cole, Scott & Kissane, PA
Esperante Building
222 Lakeview Ave Ste 120
West Palm Beach, FL 33401-6146
Phone: 561-383-9229
Fax: 561/683-8977
Email: justin.sorel@csklegal.com
Attorney for the Defendant


Dated: May 1, 2019                        By: /s/ Amy L. Bennecoff Ginsburg
                                          Amy L. Bennecoff Ginsburg, Esq.
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Avenue
                                          Ambler, PA 19002
                                          Tel: 215-540-8888
                                          Fax: 215-540-8817
                                          Email: teamkimmel@creditlaw.com
                                          Attorney for Plaintiff
